OPINION
By THE COURT:
Submitted on motion of defendant-appellee to dismiss thé *120appeal on the ground that plaintiff-appellant failed to file assignments of error and brief within fifty days after- filing a notice of appeal as required by Rule VII.
This is an appeal on questions of law. Notice of intention to appeal was filed on May 15, 1950. At the time this motion was filed on October 26, 1950 no assignments of error or brief had been filed by the appellant.
This Court has consistently ruled that where the appellant fails to file assignments' of error and brief within fifty days after the filing of notice of intention to appeal, the motion to dismiss the appeal will be sustained. See State ex rel. Merrill v. Moore, 83 Oh Ap 525, 82 N. E. (2d) 323, and cases therein cited.
Motion to dismiss sustained.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.